Hammond, J.
The plaintiff’s requests for instructions were all properly refused. Each one of them makes it imperative under the conditions therein stated that the motorman should have taken such measures as would avoid a collision. But the *191real duty upon him was simply to use reasonable care to avoid a collision. The motorman testified that he saw the plaintiff’s team and had complete control of his car, but he did not stop, because he thought there was room to go by. It was a question for the jury whether in coming to that conclusion and acting upon it he was negligent.
No exceptions were taken to the instructions actually given, and they seem to have been sufficiently full.

Exceptions overruled.